Citation Nr: 1702140	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  06-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  
This appeal was previously before the Board in September 2012.  The appeal was remanded for additional development.  As discussed below, a portion of the requested development was not substantially complied with and thus the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The September 2012 Board decision also found that the Veteran had raised the issue of TDIU and remanded this issue for additional development.  As a result the RO issued a January 2016 supplemental statement of the case denying entitlement to TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for entitlement to TDIU was remanded by the Board in September 2012 in order to obtain a VA examination to determine if the Veteran was unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities. 

In response to the September 2012 Board remand the Veteran was provided with October 2015 VA examinations for his service-connected posttraumatic stress disorder (PTSD), headaches, tinnitus, hearing loss, and scar.  The examiners provided opinions as to how each service-connected disability individually affected the Veteran's ability to work.  

The Veteran received an October 2015 examination performed by a psychologist in connection with his service-connected PTSD.  The examiner noted that the Veteran was employed as a police officer for 20 years and retired in 2008.  The examiner found the Veteran was able to establish and maintain effective work and social relationships and he was able to adapt to stressful circumstances in a work life setting.  In a November 2015 opinion the examiner concluded the Veteran's current level of functioning represented occupational and social impairment with reduced reliability and productivity due to symptoms of PTSD.  

In October 2015 the Veteran's service connected headaches and scars were examined by a VA physician.  As to his service-connected headaches the examiner noted the Veteran reported three days per month he had incapacitating headaches which prevented him from doing physical work and caused decreased efficiency for the following one to two days.  The examiner found the Veteran's severe migraines did not rise to the level of prostrating and prolonged attacks of pain productive of severe economic inadaptability.  The examiner cited the Veteran's ability to maintain his employment while being service connected for headaches.  The examiner added "In the face of a past history of maintaining substantially gainful employment while headaches were worse, it makes it very difficult to reasonably opine that headaches now make the Veteran unemployable."

As to his service-connected scar the examiner found the Veteran's scar does not impact his ability to work.  The examiner explained the Veteran's scar does not render him unable to secure and maintain gainful employment because it does not bother him.

The Veteran's service-connected tinnitus and hearing loss were examined by a VA audiologist in October 2015.  As to his service-connected tinnitus the examiner noted the Veteran reported functional impact in the form of his tinnitus being louder at night making it difficult to sleep.  The examiner found the Veteran's tinnitus had no impact on his ability to work.  As to his service-connected hearing loss the examiner found the "Veteran's hearing loss would have only minimal functional affect on his ability to work.  Some assistance with amplification would be necessary if he were to be required to communicate in noise for his work." 

Thus, while the examiners noted that some of the Veteran's service-connected disabilities provided some limitation to his job performance, none of the examiners provided an opinion as to whether these individual limitations collectively prevent the Veteran from maintaining substantial gainful employment.  Additionally, it is unclear if the Veteran's lay statements and the buddy statements submitted on his behalf detailing how his work as a police officer caused the Veteran to re-experience his active service in Vietnam were considered.  See June 2008 and March 2011 Veteran statements and January 2010 buddy statements.  As such, an addendum opinion must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the VA physician who examined the Veteran in October 2015 in connection with his claim for entitlement to TDIU and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.  

Based on the October 2015 examinations and review of the record, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely due to the cumulative effect of his service-connected disabilities.  

The examiner should consider and discuss as necessary the Veteran's June 2008 and March 2011 Veteran statements and January 2010 buddy statements indicating the Veteran's work as a police officer caused him to re-experience his active service in Vietnam.  

If the October 2015 VA physician is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

2.  Thereafter, readjudicate the Veteran's TDIU claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide them the opportunity to respond.      

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




